McMILLIAN, Circuit Judge,
dissenting.
I respectfully dissent. The issue in this case of first impression is whether the Bureau of Prisons (Bureau) should be required to provide Steven J. Goodwin (Goodwin), a federal prisoner incarcerated at the United States Medical Center for Federal Prisoners in Springfield, Missouri, with assistance in his effort to artificially inseminate his wife. Goodwin specifically re*1401quests that the Bureau provide him with a clean container in which to deposit his semen and a means of swiftly transporting the container outside of the prison. See ante at 1398, 1399 n. 7. Because of the fundamental importance of the right of procreation and the minimal burden that accommodation of Goodwin’s narrowly tailored request would impose on the Bureau, I would reverse the district court’s order and grant Goodwin’s request for a writ of habeas corpus. At a minimum, I would reverse and remand this action to the district court with instructions to properly apply the Turner v. Safley, 482 U.S. 78, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987) (Turner), balancing test in the first instance.
Although Goodwin makes a colorable argument that this case should be reviewed under a heightened scrutiny standard, I need not reach this question.1 I believe that the Bureau’s decision is not reasonably related to legitimate penological interests, and therefore does not pass constitutional muster under the Turner rational relationship standard of review. See 482 U.S. at 97, 107 S.Ct. at 2266 (no need to reach question of whether heightened scrutiny review is appropriate because challenged regulation prohibiting most inmate marriages falls under the rational relationship test).
A. Right to Procreation Survives Incarceration
When applying the Turner test, wé first identify the precise right implicated by the challenged action and determine whether that right survives incarceration. See id. at 95, 107 S.Ct. at 2265. Goodwin argues, and the majority agrees, see ante at 1398, that the Bureau’s refusal to accommodate his request burdens his right to procreation. The majority also correctly acknowledges that the right to procreation is a fundamental right. See ante at 1398. The United States Supreme Court has firmly established the status of the right to procreation as a fundamental right. “The de-*1402cisión whether or not to beget or bear a child is at the very heart of this cluster of constitutionally protected choices.” Carey v. Population Services International, 431 U.S. 678, 685, 97 S.Ct. 2010, 2016, 52 L.Ed.2d 675 (1977) (Carey); see Cleveland Board of Education v. LaFleur, 414 U.S. 632, 639, 94 S.Ct. 791, 796, 39 L.Ed.2d 52 (1974) “[t]his Court has long recognized that freedom of personal choice in matters of marriage and family life is one of the liberties protected by the Due Process Clause”); Eisenstadt v. Baird, 405 U.S. 438, 453, 92 S.Ct. 1029, 1038, 31 L.Ed.2d 349 (1972). The “rights to conceive and raise one’s children have been deemed ‘essential,’ ‘basic civil rights of man,’ and ‘[r]ights far more precious ... than property rights.’ ” Stanley v. Illinois, 405 U.S. 645, 651, 92 S.Ct. 1208, 1212, 31 L.Ed.2d 551 (1972) (citations omitted).
A “prison inmate ‘retains those [constitutional] rights that are not inconsistent with his status as a prisoner or with the legitimate penological objectives of the corrections system.’ ” Turner, 482 U.S. at 95, 107 S.Ct. at 2265 (quoting Pell v. Procunier, 417 U.S. 817, 822, 94 S.Ct. 2800, 2804, 41 L.Ed.2d 495 (1974)). The district court held that Goodwin’s right to procreation was fundamentally inconsistent with the fact of imprisonment, and thus did not survive incarceration. See Goodwin v. Turner, 702 F.Supp. 1452, 1454 (W.D.Mo.1988) (Goodwin). On appeal, the majority needlessly equivocates on resolving this issue, holding that, even if the right survives, the Bureau’s refusal to accommodate Goodwin’s request is reasonably related to legitimate penological interests. See ante at 1398. Although the right to procreation can, like the right to marry, be substantially restricted as a result of incarceration, see Turner, 482 U.S. at 95, 107 S.Ct. at 2265,I think there is little question that the' procreative right survives incarceration. Courts have found that other privacy rights of personal choice in family matters survive incarceration and deserve protection subject to legitimate penological objectives, and there is every reason to believe that the same holds true for the right to procreation. See, e.g., Turner, 482 U.S. 78, 107 S.Ct. 2254, 96 L.Ed.2d 64 (right to marry survives incarceration); Skinner v. Oklahoma, 316 U.S. 535, 62 S.Ct. 1110, 86 L.Ed. 1655 (1942) (Skinner) (Arkansas law permitting the sterilization of habitual criminals unconstitutional); Monmouth County Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326 (3rd Cir.1987), cert. denied, 486 U.S. 1006, 108 S.Ct. 1731, 100 L.Ed.2d 195 (1988) (Lanzaro) (right to elect an abortion survives incarceration and prison must provide access and funding for such). Examination of these cases will confirm that the right to procreation survives incarceration.
The Turner decision, which held that the right to marry survives incarceration, see 482 U.S. at 96, 107 S.Ct. at 2265, strongly suggests that the right to procreation also survives incarceration. “Marriage and procreation are fundamental to the very existence and survival of the race.” Skinner, 316 U.S. at 541, 62 S.Ct. at 1113. While it is certainly possible to have procreation without marriage and vice versa, the stability and progress of our society is enhanced when marriage and procreation occur together. Our society places special emphasis on procreation within the marriage relationship, and the two rights are viewed in tandem. Because of its fundamental nature and importance to the marriage relationship, the right to procreation, like the right to marry, must survive incarceration.
In Skinner, the case most directly on point, the Supreme Court held that an Oklahoma statute permitting the sterilization of habitual criminals violated the equal protection clause. 316 U.S. at 541, 62 S.Ct. at 1113. In that decision, the Court expressed grave reservations about vesting the power to sterilize in the hands of the state. “The power to sterilize, if exercised, may have subtle, far-reaching, and devastating effects. In evil or reckless hands it can cause races or types which are inimical to the dominant group to wither and disappear.” Id. If the right to procreation did not survive incarceration, prison officials would presumably be free to take *1403away the capacity to procreate upon incarceration.
The district court found Skinner distinguishable because the statute ruled unconstitutional would have caused a permanent deprivation of the means to procreate, whereas the Bureau’s refusal to accommodate Goodwin’s request merely delayed the act of procreation until release.2 Goodwin, 702 F.Supp. at 1454. While it is true that the Bureau’s action delays rather than permanently deprives Goodwin of his right to procreation, I believe Skinner clearly lends support to the conclusion that the right to procreation survives incarceration. If the right did not survive incarceration, states would presumably be free to take away the capacity to procreate upon incarceration, which the Supreme Court found unconstitutional in Skinner.
Finally, the Third- Circuit’s decision in Lanzaro also supports the conclusion that the right to procreation survives incarceration. In Lanzaro, the Third Circuit held that the right of choice to elect an abortion survived incarceration and restrictions must be justified by a legitimate penological objective. 834 F.2d at 334 n. 11. In support of its holding, the court cited Turner and Skinner to demonstrate that significant rights of privacy survive incarceration. Id. Like the rights to marry, to be free of compulsory sterilization, and to choose to terminate a pregnancy, the right to procreation is within that cluster of constitutionally protected choices that survives incarceration. See Carey, 431 U.S. at 685, 97 S.Ct. at 2016.
B. Application of Turner Balancing Test
Having determined that Goodwin’s fundamental right to procreation has been implicated and that this right survives incarceration, I next address whether the Bureau’s restriction of this right is permissible. In Turner, the Supreme Court held that “when a prison regulation impinges on inmates’ constitutional rights, the regulation is valid if it is reasonably related to legitimate penological interests.” 482 U.S. at 89, 107 S.Ct. at 2261. Although the Turner test reflects the need to accord appropriate deference to prison officials, see O’Lone v. Estate of Shabazz, 482 U.S. 342, 349, 107 S.Ct. 2400, 2404, 96 L.Ed.2d 282 (1987) (O’Lone), its “reasonableness standard is not [a] toothless [one].” Thornburgh v. Abbott, — U.S.-, 109 S.Ct. 1874, 1882, 104 L.Ed.2d 459 (1989) (Abbott) (citation omitted). The Turner Court identified four factors that courts should consider in assessing the reasonableness of a challenged prison regulation. First, “there must be a ‘valid, rational connection’ between the prison regulation and the legitimate governmental interest put forward to justify it.” 482 U.S. at 89, 107 S.Ct. at 2262 (quoting Block v. Rutherford, 468 U.S. 576, 586, 104 S.Ct. 3227, 3232, 82 L.Ed.2d 438 (1984) (Block)). Secondly, courts assess whether there are “alternative means of exercising the right that remain open to prison inmates.” Id. 482 U.S. at 90, 107 S.Ct. at 2262. Third, courts consider “the impact accommodation of the asserted constitutional right will have on *1404guards and other inmates, and on the allocation of prison resources generally.” Id. Finally, courts consider whether any ready alternatives exist to the challenged regulation. Id. In the present ease, the district court did not examine these factors because it found that Goodwin’s asserted right did not survive incarceration. Goodwin, 702 F.Supp. at 1454. Nevertheless, the majority applies the Turner test for the first time on appeal, holding that the Bureau’s policy totally prohibiting artificial insemination is rationally related to the Bureau’s interest in treating all inmates equally, to the extent possible. Ante at 1400. I believe it would be preferable to require the district court to make the necessary findings of fact and apply the Turner test in the first instance. Assuming it is proper to apply the Turner test for the first time on appeal, I would grant the writ of habeas corpus because the Bureau’s policy is not reasonable, but an “exaggerated response” to prison concerns. See 482 U.S. at 90, 107 S.Ct. at 2262.
The first Turner factor requires a rational connection between the prison regulation and the legitimate governmental interests put forward to justify it. This is a multi-fold consideration: (1) the objective underlying the regulation or policy must'be neutral and legitimate and (2) the regulation or policy must be rationally related to that objective. See Abbott, 109 S.Ct. at 1882. The reasons advanced by the Bureau for denying Goodwin’s request have been evanescent and shifting.3 After considerable prompting, the Bureau issued a policy prohibiting inmates from artificially inseminating another person, and offered several widely diverging reasons in support of this rule. The majority finds all of the Bureau’s justifications insufficient except for one,4 holding that the Bureau’s denial of Goodwin’s request is rationally related to its “interest of treating all inmates equally, to the extent possible.’’ Ante at 1399 (emphasis added). The Bureau claims that if it accommodates Goodwin’s request, it would have to extend a corresponding benefit on its female and indigent prisoners, thus requiring a significant expansion of medical care and additional financial expenditures *1405for infant care. I first address whether this asserted interest of equal treatment policy is neutral and legitimate. See Turner, 482 U.S. at 90, 107 S.Ct. at 2262; Abbott, 109 S.Ct. at 1882. I agree that the equal treatment of inmates is, as a general matter, a neutral and legitimate penological objective.5 However, equal treatment of inmates is not a legitimate interest when it is accomplished at the expense of denying the exercise of an otherwise accommo-datable constitutional right. Moreover, the case before us does not present an issue of equal treatment. The equal treatment objective becomes relevant only if we accept the Bureau’s speculation that granting Goodwin’s novel request will lead to numerous requests by female inmates, and thus .result in added financial burdens and profound administrative problems. The Bureau’s real objection to Goodwin’s request is based on potential administrative and financial concerns, cast in equal treatment terms. While equal treatment is generally a neutral and legitimate penological objective, the interest in equal treatment is, at best, only tangentially present here.
I next examine whether the Bureau’s blanket prohibition of artificial insemination is rationally related to its interest in treating inmates equally. See Abbott, 109 S.Ct. at 1882. I do not believe that the Bureau’s policy, which effectively refuses to accommodate a constitutional right simply because exercise of the right might be unduly burdensome in other circumstances, is rationally related to its interest in treating inmates equally. If equal treatment is a sufficient basis to deny inmates otherwise accommodatable constitutional rights, then prisons would never be required to accommodate such rights because it is quite likely that any asserted right might legitimately be withheld from some inmates somewhere. Prisons are often required to accommodate the exercise of a particular right in some circumstances and, because of different security or administrative burdens, permitted to deny it in others. In sum, the Bureau’s policy fails to satisfy the first prong of the Turner test because equal treatment is not a legitimate objective when it comes at the expense of denying otherwise accommodatable constitutional rights. Nor is the Bureau’s blanket prohibition of artificial insemination rationally related to its interest of equal treatment, because equal treatment is not rationally furthered by denying all inmates a constitutional right simply because it might be legitimately denied to some.
Secondly, I examine whether there are alternative means available for Goodwin to exercise his right to procreation. See Turner, 482 U.S. at 90, 107 S.Ct. at 2262. This prong of the Turner test focuses on the extent the inmate has been deprived of the asserted right. It is clear that Goodwin has no other means available to exercise his right to procreation.6 The majority *1406correctly recognizes that “there are no alternative means of exercising Goodwin’s right to procreate that remain open to him besides awaiting release,” but minimizes the deprivation because no alternatives can exist “without compromising prison policy or expending a large amount of prison resources accommodating the requests of its female prisoners.” Ante at 1400. I believe the majority has misapplied Turner by injecting the prison interests into this inquiry, thereby taking the focus off the inmate’s injury, and improperly weighing the alleged burden on the prison twice, in both the second and third factors.
The third consideration is the impact accommodation of the right will have on the guards, other inmates, and the allocation of prison resources generally. Id. 482 U.S. at 90, 107 S.Ct. at 2262. Goodwin’s right to procreation can be accommodated at a negligible cost to prison security, administration, and allocation of resources. In order to accommodate Goodwin’s right, all the Bureau needs to do is provide Goodwin with a clean container in which to deposit his semen, and allow the container to be given to his wife. The container need not be sterile, and Goodwin has repeatedly offered to pay whatever minimal expenses are incurred. Any impact in accommodating Goodwin’s right is obviously de minim-is.
The majority finds that accommodation of Goodwin’s right will have a significant impact on the prison by considering a hypothetical case not before the court. The majority states that accommodation of Goodwin’s right “would force the Bureau to grant its female inmates expanded medical services, thereby taking resources away from security and other legitimate penological interests.”7 Ante at 1400 (emphasis added). Because these asserted administrative and financial burdens are hypothetical and not present in this case, we need not give them significant weight. See Carey, 431 U.S. at 691, 97 S.Ct. at 2019 (“the prospect of additional administrative inconvenience has not been thought to justify invasion of fundamental constitutional rights”); Lanzaro, 834 F.2d at 336 (“courts have been reluctant to consider costs to the institution as a major factor in determining whether a constitutional violation exists] ”).
If a female inmate requested to be artificially inseminated and bear a child in prison, that would present a different case. The additional medical, financial, and administrative burdens might well justify the denial of such a request. Courts have recognized that different treatment of male and female inmates does not necessarily offend equal protection. See Pitts v. Thornburgh, 866 F.2d 1450, 1454-59 (D.C.Cir.1989) (prison policy of incarcerating female inmates in West Virginia while male inmates are incarcerated near District of Columbia does not violate equal protection because government’s interest in preventing overcrowding and traditional separation of genders in prison are substantially related to gender classification); Morrow v. Harwell, 768 F.2d 619, 626 (5th Cir.1985) (prison policy granting more visiting hours for male inmates does not violate equal protection because males constitute a greater proportion of population and no individual inmate received more time based on gender). A female inmate’s request for *1407artificial insemination is not before us today. We should decide cases on a case-by-ease basis, and encourage the accommodation of inmates’ constitutional rights where possible. Simply because an inmate right must be accommodated in one case does not mean that it must be accommodated in every other.
The final Turner factor, which the majority does not apply, examines whether there are any “ready alternatives” to the challenged prison regulation. “[T]he existence of obvious, easy alternatives may be evidence that the regulation is not reasonable, but is an ‘exaggerated response’ to prison concerns.” 482 U.S. at 90, 107 S.Ct. at 2262. Two alternatives to the Bureau’s complete prohibition of artificial insemination readily come to mind. First, the Bureau could resolve such requests on an individualized basis. If an inmate’s request would unduly burden the prison or require a significant diversion of resources, the Bureau could simply deny it. There is no indication that case-by-case resolution of such requests would significantly strain prison resources.8 A second alternative to the Bureau’s blanket prohibition would be the promulgation of a policy which permits artificial insemination only if accommodation of the inmate’s request will cause no significant burden on prison security, administration, and allocation of resources. The availability of two ready alternatives which accommodate Goodwin’s right “at de minimis cost to valid penological interests [constitutes] ... evidence that the [Bureau’s policy] does not satisfy the reasonable relationship standard.” Id. at 91, 107 S.Ct. at 2262.
CONCLUSION
Neither prisons nor courts should deny a reasonable request for the exercise of a constitutional right simply because it is novel. A careful application of the Turner test to Goodwin’s narrowly tailored request in the case before us convinces me that the Bureau’s complete prohibition of artificial insemination is an exaggerated response not reasonably related to legitimate peno-logical interests. Because I believe that Goodwin’s right to procreation can be accommodated at de minimis cost to valid penological interests, I would reverse the district court and grant the writ of habeas corpus. At a minimum, I would reverse and remand this cause with directions that the district court fully apply the Turner test in the first instance.

. In Procunier v. Martinez, 416 U.S. 396, 94 S.Ct. 1800, 40 L.Ed.2d 224 (1974) (Martinez), the Supreme Court reviewed the constitutionality of California prison regulations which permitted the censorship of inmate letters that “unduly complain,” "magnify grievances,” or "express inflammatory political, racial, religious, or other views or beliefs.” Id. at 399, 94 S.Ct. at 1804. The Court noted that the regulations implicated not only the rights of prisoners but the “inextricably intertwined” rights of free citizens "who have a particularized interest in communicating with them." Id. at 408, 94 S.Ct. at 1809. Because "the First Amendment liberties of free citizens [were] implicated in censorship of prisoner mail,” id. at 407, 94 S.Ct. at 1808, the Court reviewed the regulations under a heightened scrutiny, permitting censorship only if it "further[s] an important or substantial governmental interest unrelated to the suppression of expression," and "the limitation of First Amendment freedoms [is] ... no greater than is necessary or essential." Id. at 413, 94 S.Ct. at 1811.
In Turner v. Safley, the Supreme Court enumerated and applied a four-part reasonable relationship test for evaluating "prison regulation^ that] impinge ... on inmates’ constitutional rights.” 482 U.S. 78, 89, 107 S.Ct. 2254, 2261, 96 L.Ed.2d 64 (1987) (Turner) (emphasis added). However, a unanimous Court was careful to note that a challenged regulation prohibiting inmates from marrying civilians as well as other inmates without the warden’s approval might be subject to review under the Martinez heightened scrutiny test, "because the regulation may entail a ‘consequential restriction of the constitutional rights of those who are not prisoners.’" 482 U.S. at 97, 107 S.Ct. at 2266 (quoting Martinez, 416 U.S. at 409, 94 S.Ct. at 1809). The Court chose not to apply Martinez because "even under the reasonable relationship test, the marriage relationship does not withstand scrutiny.” Id.
The continued scope and vitality of the Martinez test has recently been called into question. In Thornburgh v. Abbott, — U.S.-, 109 S.Ct. 1874, 1881, 104 L.Ed.2d 459 (1989) (Abbott), the Court limited the scope of Martinez in the first amendment context to outgoing inmate correspondence, which does not pose the same security concerns as incoming correspondence. Id. 109 S.Ct. at 1881. Applying the Turner rational relationship test, the Court upheld a federal prison regulation permitting prison wardens to reject publications intended for inmates that are “'detrimental to the security, good order, or discipline of the institution ...’” Id. 109 S.Ct. at 1877 (quoting 28 C.F.R. § 540.71(b)). The Court also appeared to retreat from its settled position that heightened scrutiny is appropriate when the rights of outsiders as well as prisoners are implicated. See 109 S.Ct. at 1879 n. 9 ("[w]e do not think it sufficient to focus, as respondents urge, on the identity of the individuals whose rights have allegedly been infringed”). Because I believe the Bureau’s prohibition of all artificial insemination fails under the Turner test, it is not necessary to grapple with the question of what remains of Martinez after Abbott.


. The district court’s conclusion that no constitutional right was implicated because the Bureau’s action only delayed Goodwin's exercise of the right begs the question. Taking the district court's reasoning to its logical conclusion, few (if any) constitutional rights would survive incarceration because nearly all inmates will be released at some point in the future and, therefore, it can almost always be said that enjoyment of an asserted right is merely “delayed." Such reasoning has been implicitly rejected in the numerous Supreme Court decisions holding that many constitutional rights survive incarceration and must be accommodated consistent with legitimate penological objectives. See, e.g., O’Lone v. Estate of Shabazz, 482 U.S. 342, 107 S.Ct. 2400, 96 L.Ed.2d 282 (1983) (O’Lone ) (retention of first amendment right of free exercise of religion); Bounds v. Smith, 430 U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977) (right of meaningful access to courts retained by inmates); Wolff v. McDonnell, 418 U.S. 539; 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974) (due process protections extend to inmate disciplinary proceedings); Pell v. Procunier, 417 U.S. 817, 94 S.Ct. 2800, 41 L.Ed.2d 495 (1974) (retention of certain first amendment rights of free speech); Lee v. Washington, 390 U.S. 333, 88 S.Ct. 994, 19 L.Ed.2d 1212 (1968) (per curiam) (retention of equal protection right to be free of invidious racial discrimination). The fact that the exercise of a right is delayed is not relevant to whether the right survives incarceration.


. While it is true that Goodwin’s request for relief has changed during the course of this litigation, pinning down the reasons for the Bureau’s denial of his request has proved even more difficult. Goodwin’s request for assistance was originally denied because the "Bureau ... has no program or provisions for such a request." Joint Appendix (J.A.) at 9. Goodwin appealed to the Warden, who also denied his request because "the Bureau ... has not implemented a program with provisions concerning your request.” Id. at 11. On appeal to the Regional Administrator of the Bureau, the denial of Goodwin’s request was affirmed because "the Warden's response [of no policy] was clear, concise and is our current position concerning artificial insemination.” Id. at 13. Goodwin then filed this instant petition for a writ' of habeas corpus, which was referred to a United States Magistrate for a report and recommendation. Apparently recognizing that the nonexistence of a policy was not a legitimate reason for denying Goodwin’s request, the Bureau argued before the magistrate that Goodwin’s request was frivolous and that he had not stated the violation of any constitutional right. J.A. at 31 (Report and Recommendation, No. 87-3438-CV-S-WRC, slip op. at 2 (W.D.Mo. Nov. 18, 1987)). The Bureau also argued that inmates have no right to conjugal visits or to consortium with their wives, see J.A. at 31, and also made what the magistrate described as "conclusory arguments of ‘legitimate penological objectives' and burdensomeness.” Id. at 33. The magistrate granted leave to Goodwin to proceed in forma pauperis, and recommended that his petition for a writ of habeas corpus be granted in part, directing that "Bureau either establish a uniform policy ... or individually evaluate [Goodwin’s] request ..." Id. Sufficiently cued of the need to again buttress its rationale for denying Goodwin’s request, the Bureau stated its policy prohibiting all artificial insemination for the first time in its Report to the Court and Partial Exceptions to the Magistrate’s Report and Recommendation. Id. at 36-37. This is the policy we consider on appeal.


. The majority properly rejects most of the reasons because they "concern a much more sophisticated and intrusive type of artificial insemination” than that requested by Goodwin. Ante at 1399 n. 7. The majority also rejects the Bureau’s concern about a potential added burden on the welfare rolls because such a concern is not a legitimate penological interest. Id. Finally, the majority properly rejects the Bureau’s speculative concern about potential tort liability as "irrelevant" and "far-fetched." Id. While I agree with the majority's rejection of these reasons, I would also consider the Bureau’s assertion of such speculative, irrelevant interests as evidence of an "exaggerated response” to Goodwin's request.


. While equal treatment of inmates is generally a legitimate penological interest, it need not be given the same weight as the prison’s interest in protecting security, which has been recognized as "central to all other correctional goals.” Pell, 417 U.S. at 823, 94 S.Ct. at 2804; see Hudson v. Palmer, 468 U.S. 517, 524, 104 S.Ct. 3194, 3199, 82 L.Ed.2d 393 (1984) (internal security is paramount goal of prison system). Nor is the interest of equal treatment related to other recognized prison interests, including the preservation of internal order and discipline, deterrence of crime, and rehabilitation of prisoners. See O'Lone, 482 U.S. at 348, 107 S.Ct. at 2404 (1987); Martinez, 416 U.S. at 412, 94 S.Ct. at 1810.


. Although the second Turner factor focuses on the nature of the deprivation of the inmate’s right, I believe it is also appropriate to consider the deprivation of the rights of noninmates. The majority compares the denial of Mrs. Goodwin’s procreation right with the denial of free association rights that spouses necessarily suffer as a result of an inmate's incarceration. Ante at 1399. In so doing, the majority misidentifies which of Mrs. Goodwin’s rights have been primarily implicated, and consequently underestimates the nature and degree of the deprivation suffered by her. The Bureau’s decision implicates Mrs. Goodwin's fundamental right to procreate within a marriage relationship. Mrs. Goodwin’s associational rights, like those of family members of inmates generally, are indeed affected by the incarceration of her husband. However, her associational rights are not completely foreclosed because she can exercise these rights, at least to some extent, through prison visits with Goodwin and by freely associating with others outside the prison. In contrast, Mrs. Goodwin’s fundamental right to procreate within a marriage relationship is completely foreclosed by the Bureau’s policy, at least until Goodwin's release from prison. *1406Moreover, the injury inflicted on Mrs. Goodwin from the Bureau's decision is more than one of mere delay. Although the majority attempts to minimize the risks of a late pregnancy, see ante at 1397, it is undisputed that the likelihood of her bearing a child with genetic abnormalities will double if she waits until age 35 to become pregnant. J.A. at 54 (Petitioner's Answer to Respondent's Exceptions).


. The majority goes on to state that “[t]he accommodation of the female inmates is just the kind of 'ripple effect’ to which the Turner Court referred. As a result, we should 'be particularly deferential to the informed discretion of [the Bureau] officials.’ ” Ante at 1400 (quoting Turner, 482 U.S. at 90, 107 S.Ct. at 2262 (citation omitted)). However, Turner directs us to consider whether accommodation of the "asserted right will have a significant ‘ripple effect’" on prison administration. 482 U.S. at 90, 107 S.Ct. at 2262 (emphasis added). The ripple effect of accommodating female inmates is not before the court. In the present case, accommodation of Goodwin’s right will have no perceivable ripple effect on prison administration, and thus we need not accord special deference to the discretion of the Bureau.


. Although the Bureau asserts that accommodation of Goodwin’s request would result in a flood of similar request, there is no evidence in the record to support this contention. Artificial insemination has been available for several years, and this is the first time that a federal prisoner has made such a request.